DETAILED ACTION
Status of the Application 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
The Examiner further acknowledges the following:
Claims 1 and 3-15 are pending and under current examination.  
Applicants' arguments and Declaration filed 02/24/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term RHODAFAC® RS-610/A25 and DISPONIL® FES32  surfactant which are trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Here, the specification does not provide the generic terminology for the trade named product. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12 and 14-15 is rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites that the composition comprises one or more extender, one or more pigment or both one or more pigment and one or more extender in an amount of up to 75% pigment volume concentration. Claim 12 also recites that the composition 
The specification discloses that the PVC (pigment volume concentration) is from 10-75% by weight, preferably from 20-70% which is the result of the volume of pigments plus volume of extenders/ total dry volume. The PVC does not disclose a range of up to 75% PVC as this range encompasses 0-75% by weight, whereas what the specification supports is a concentration (i.e. a PVC) from 10-75% by weight, see page 4, lines 10-18. The specification does not disclose the term “antioxidant” present in amounts up to 10% by dry weight. The specification discloses from 0.004-10% by weight an oxidant at page 5, lines13-15, however the specification does not disclose the presence of “antioxidant” compounds. Thus, it is suggested that the claim does not support the limitation one or more pigment, one or more extender, or both one or more pigment and one or more extender in an amount up to 75% pigment volume concentration and an antioxidant present in amounts up to 10% by dry weight. Accordingly, claim 12 lacks written description support and has introduced new matter. 
Claim 14 recites the range up to 3,000ppm of the silver. However, it is unclear if this range must encompass 20-3000ppm silver claimed in claim 13, or if up to 3,000ppm silver encompasses a range of 0-3000ppm silver in which case the “up to language” encompasses ranges outside of the range claimed in claim 13. Examiner will interpret the range to be from 20-3000ppm and it is suggested that Applicants clarify this range by reciting 20-3,000ppm silver rather than reciting up to 3,000ppm of the silver. 
Claim 15 recites the range up to 3,000ppm of the silver. However it is unclear if this range must encompass 20-3000 silver as claimed in claim 9,or if up to 3,000ppm 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Claim 1 is to an antimicrobial coating composition comprising (i) a polymer emulsion and (ii) from 20ppm to 6000ppm, by dry weight based on total dry weight of the coating composition, 5a silver, wherein the polymer emulsion comprises, as polymerized units, (a) ethylenically unsaturated nonionic monomers, and (b) from 0.01% to 2%, by dry weight based on total dry weight of the polymer emulsion, heterocyclic group-containing monomers. The composition comprises one or more of pigment and extender, at a pigment volume concentration of 10 to 75%, wherein there is only one polymer in the composition. Examples of heterocyclic group monomers as evidenced by claim 4 include imidazole type monomers, and examples of the ethylenically unsaturated monomers include as evidenced by claim 3, C2-C12 alkyl esters of methyl acrylic acids, styrene or derivatives thereof. It is noted that page 2 of the instant specification at lines 4-11 discusses that suitable examples of the ethylenically unsaturated nonionic monomers include the alkyl esters of (methyl) acrylic acids and derivatives thereof with examples pertaining to butyl acrylate and methyl methacrylate. Therefore, in light of the instant specification, the Examiner broadly and reasonably interprets butyl acrylate to be a C2-C12 alkyl ester derivative of (methyl) acrylic acid. 
g of 9 degrees Celsius is formed by mixing monomeric units of butyl acrylate, methacrylic acid, and methyl methacrylate. SilvaDur® is further mixed to form a copolymer of which Dong et al. expressly teaches is polyimidazole complexed with silver, see paragraphs [0056], [0072] and Table 1. Polyimidazole is made up of imidazole (heterocyclic monomer units). Therefore, Dong teaches a polymer (i.e. made up of polymerized monomer units) having imidazole monomers, silver, and ethylenically unsaturated nonionic monomers including butyl acrylate. Examples of other ethylenically unsaturated monomers of Dong include styrene which make up a styrene acrylic polymer, see paragraphs [0007], [0056] and Table1. Dong comprises a polymer A which is combined with copolymer B to make the copolymer emulsion. Paragraph [0072] appears to show one single copolymer being made having silver combined with monomeric solution being produced in Dong. Dong teaches that the invention is to an antibacterial polymer emulsion which further contains pigment including a polycarboxylic acid (Orotan 1288) from 10-60% by weight based on the dry weight of the composition, see paragraphs [0041]-[0042], paragraph [0056] and claims 1 and 8. The composition can contain calcium carbonate extender, see paragraph [0056], and Tables 3 and 5. Although the composition of Dong has pigment present from 10-60% by weight based on the dry weight of the composition Dong expressly teaches that the pigment volume concentration can be about 55.2% or  55%, see paragraph [0078]-[0079] to the examples.  Example 1 demonstrates that Dong forms a composition having monomers 
Dong discloses the individual elements of applicant's claimed coating composition wherein the coating composition comprises a polymer emulsion comprising polymerizable units of ethylenically unsaturated monomers together with heterocyclic groups and silver, but does not appear to teach the instantly claimed invention in an anticipatory fashion. Nevertheless, it would have been obvious in view of Dong’s teachings to provide ethylenically unsaturated nonionic monomers including n-butyl acrylate together with heterocyclic monomers including imidazoles and silver as taught by Dong to provide for biocidal coating compositions. A person of ordinary skill in the art would have been motivated to so given Dong teaches and suggest that a polymer emulsion comprising imidazole monomers and ethylenically unsaturated nonionic monomers (i.e. butyl acrylate) together with a silver compound provide for biocidal coating compositions. Furthermore, since the modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming 
Regarding the claimed amount of silver (20-6,000ppm), and up to 3,000ppm, the claimed amount of the heterocyclic polymer (0.01-2% by weight), and the claimed amount of the oxidant (0.004-10%) and stabilizer based on the dry weight of the polymer emulsion, Dong teaches overlapping ranges and MPEP 2144.05 states “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018) as applied to claims 1, 3-4, 6-8, 10-12 and new claim 13, and further in view of Koller et al. (United States Patent Publication 2004/0151910). 
The teachings of the modified Dong et al. are discussed above. The instant specification (at page 2 lines 31-32 to page 3 lines 1-2) describes stabilizer monomers as including sodium styrene sulfonate, sodium vinyl sulfonate, methacrylic acid and itaconic acid. 
Dong teaches the presence of methacrylic acid and that such monomers can be present at 2.02% by weight of the polymer, per Table 1, latex example 1.
However, Dong et al. does not expressly teach wherein the polymer emulsion composition comprises by dry weight based on total dry weight of the polymer emulsion from 0.01-5% stabilizer monomers. 

It would have been prima facie obvious before the time of filing the invention to provide as a polymerized unit, a stabilizer compound as taught by Koller with the polymer emulsion of Dong et al. in amounts from 0.1-10% by weight of the polymer emulsion. 
 A person of ordinary skill in the art would have been motivated to do so because Koller teaches that the stabilizer including methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate are ionic and thus impart aqueous stability when included in amounts of 0.1-10% by weight. There would have been a reasonable expectation of success given Dong’s antibacterial polymer emulsion is taught to be in contact with aqueous environments, and Dong teaches the presence of methacrylic acid monomers of which Koller teaches act as stability enhancing compounds, see abstract, paragraph [0009], [0011], and [0037] and Table 1 of Dong. 
With regards to the recitation in instant claim 5 wherein the stabilizer monomer is present at from 0.01-5% based upon the dry weight of the polymer emulsion, it is noted .

Claim 1, 3, 4, 6-9, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (United States Patent 7,390,774) in view of Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Claim 1 recites an antimicrobial coating composition comprising (i) a polymer emulsion and (ii) from 20ppm to 6000ppm, by dry weight based on total dry weight of the coating composition, 5a silver, wherein the polymer emulsion comprises, as polymerized units, (a) ethylenically unsaturated nonionic monomers, and (b) from 0.01% to 2%, by dry weight based on total dry weight of the polymer emulsion, heterocyclic group-containing monomers. The composition comprises one or more of pigment and extender, at a pigment volume concentration of 10 to 75%, wherein there is only one polymer in the composition Examples of heterocyclic group monomers as evidenced by claim 4 include imidazole type monomers, and examples of the ethylenically unsaturated monomers include as evidenced by claim 3, C2-C12 alkyl esters of methyl acrylic acids, styrene or derivatives thereof. It is noted that page 2 of the instant specification at lines 4-11 discusses that suitable examples of the ethylenically 2-C12 alkyl ester derivative of (methyl) acrylic acid.  
Ghosh et al. teach an antimicrobial composition comprising metal complexed with polymer wherein the metal includes silver, and the polymer contains monomer residues elected from residue A, residue B or residue C or a mixture thereof having no more than 98% of residue, A, B, C, or mixtures thereof, see column 4, lines 1-10, Table 1 and Example 5. The metal can be present at weigh ratios from 0.5-60% by weight (5000 to 500,000ppm)  with the ratio of the heterocyclic containing monomer to silver being from 95:5 to 5:95, see column 4, lines 33-48 and column 5, lines 20-30. In an alternative embodiment the silver can be present anywhere from 20 to 100,000ppm or from 20 to 4,000ppm, see column 4 at lines 33-40. This meets the limitation of up to 3,000 ppm silver. The silver can include silver nitrate, see Example 5. According to Table 1 and Example 5, the vinyl imidazole which is the heterocyclic monomer in the polymer composition is present in the polymer at 40g which per Example 1 is about 31.5% by weight. The polymer of Table 1 (example 1) is present in the antimicrobial composition in amounts of 3g per dry weight of the total emulsion per Example 5. Therefore, the polymer which contains imidazole is present in an amount by dry weight based on the antimicrobial composition of about 1.9% based on Table 1 and example 5 thus meets the limitation of .01-2% by weight. The composition can take the form of emulsions, see column 7, lines 43-44 and Example 5.  The composition can be used for coatings, see column 7 lines 20-37 and Table 1 and Example 5. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Ghosh however does not expressly teach wherein the composition comprises one or more of pigment and extender, at a pigment volume concentration of 10 to 75%, or up to 3,000ppm silver present. 
However, Dong et al. teach antimicrobial coatings comprising a polymer emulsion, see abstract and claims 1, 8, and 10. The composition is heat and light stable, see paragraph [0044].  According to Dong, the polymer emulsion comprises 5-95% based on the dry weight of heterocyclic containing monomers complexed to a metal which is present from 0.002-1% by weight (20ppm-10,000ppm), see claim 1. According to Dong the aqueous antibacterial polymer emulsion comprises from 90-99.99% of polymer A, from 0.004-1% oxidant and 0.002-1% metal complexed with g of 9 degrees Celsius is formed by mixing monomeric units of butyl acrylate, methacrylic acid, and methyl methacrylate. SilvaDur® is further mixed to form a copolymer of which Dong et al. expressly teaches is polyimidazole complexed with silver, see paragraphs [0056], 
It would have been prima facie obvious to provide the antimicrobial coating of Ghosh with a pigment at a pigment volume concentration that ranges from 10-60% as suggested by Dong. 
A person of ordinary skill in the art would have been motivated to so in order to provide visualization of the polymer coating given a pigment is added to impart a desired color to the composition. 
There would have been a reasonable expectation of success given both Ghosh and Dong teach antimicrobial coating compositions comprising silver. 

 	Gosh does not expressly teach that coating composition contains 0.0004-10% an oxidant including peroxides. 
However, Dong et al. teaches that oxidants are added to polymer antimicrobial emulsions to help improve color stability of the polymer emulsion and prevent discoloration, see paragraph [0085]. The oxidant can be selected from peroxides, halogen acids, hypohalous acid, halousacid, perhalogen acid and combinations thereof and are added in preferable amounts from 0.004-1% by weight, see claims 1 and 3. Oxidants are taught to be included in polymer emulsions of from 0.004-10% by weight, see paragraph [0037].
Accordingly, it would have been prima facie obvious to provide Gosh’s antimicrobial polymer composition with oxidants including halogen acids or any of the oxidants disclosed by Dong at ranges from 0.004-10% by weight.
One of ordinary skill in the art would have been motivated to do so in order to improve color stability and prevent discoloration. 
There would have been a reasonable expectation of success given both Gosh and Dong teach antimicrobial polymer compositions. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (United States Patent 7,390,774) in view of Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018) as applied to all claims 1, 3, 4, 6, 9,and 10-15 above, and further in view of Koller et al. (United States Patent Publication 2004/0151910).

Koller et al. teach that polymers which contain at least one ionic monomer present from 0.1-10% by weight with preference of 2-6% by weight are added as a polymerized component to polymers as these ionic monomers help provide for increase aqueous stability of the composition, see paragraph [0077]. Examples of such stabilizers include methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate, see paragraphs [0076]-[0077]. Koller teaches that polymers are formed by aqueous emulsion polymerization, see paragraph [0025], [0048], [0049] and [0076].
It would have been prima facie obvious before the time of filing the invention to provide as a polymerized unit, a stabilizer compound as taught by Koller with the polymer emulsion of Ghosh et al. in amounts from 0.1-10% by weight of the polymer emulsion. 
 A person of ordinary skill in the art would have been motivated to do so because Koller teaches that the stabilizer including methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate are ionic and thus impart aqueous stability when included in amounts of 0.1-10% by weight. There would have been a reasonable expectation of success given Gosh’s antibacterial polymer emulsion is taught to be in contact with aqueous environments. 
With regards to the recitation in instant claim 5 wherein the stabilizer monomer is present at from 0.01-5% based upon the dry weight of the polymer emulsion, it is noted .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-13 are directed to an invention not patentably distinct from claims 1-3, 5, 6, and 9-11 of commonly assigned U.S. Patent Number 8,858,926( hereafter Patent ‘926) in view of Koller et al. (United States Patent Publication 2004/0151910). 

The difference between the instant application and that of issued Patent ‘926 is that the instant claims recite the presence of a stabilizer present from 0.01-5% by dry weight based on the total dry weight of the polymer emulsion. 

It would have been prima facie obvious before the time of filing the invention to provide as a polymerized unit a stabilizer compound as taught by Koller with the polymer emulsion of Patent ‘926  in amounts from 0.1-10% by weight of the polymer emulsion. 
 A person of ordinary skill in the art would have been motivated to do so because Koller teaches that the stabilizer including methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate are ionic and thus impart aqueous stability when included. With regards to the recitation wherein the stabilizer monomer is present at from 0.01-5% based upon the dry weight of the polymer emulsion, it is noted that Koller teaches that the stabilizer component can be added to a polymer formulation present from 0.1-10% by weight, however Koller does not expressly teach this is per the dry weight based on total dry weight of the polymer emulsion. However, Koller renders it obvious to adjust the amount of stabilizer based upon the desire to impart an increased aqueous stability of the composition. Therefore, increasing the amount of the stabilizer based on the dry weight of the polymer emulsion would provide ionic units that maintain greater stability when in contact with an aqueous environment.

Claims 1 and 3-13 are directed to an invention not patentably distinct from claims 1-3, 5 ,6, and 9-11 of commonly assigned U.S. Patent No. 7,390,774 (hereafter Patent ‘774) in view of Koller et al. (United States Patent Publication 2004/0151910) and Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘774 claim antibacterial polymer compositions having ethylenically unsaturated nonionic monomers with heterocyclic compounds (i.e. imidazoles). The polymer emulsion comprises silver compounds. Examples of the nonionic ethylenically unsaturated nonionic monomer of the instant claims and that of Patent ‘774 include acrylate monomers. The heterocyclic monomers include vinyl imidazole. Patent ‘774 suggests the silver compounds as including silver nitrate, see Table 1 and Example 5. Both the instant Application and that of Patent ‘774 contain vinyl imidazole monomers. Patent 774 teach an antimicrobial composition comprising metal complexed with polymer wherein the metal includes silver, and the polymer contains monomer residues elected from residue A, residue B or residue C or a mixture thereof having no more than 98% of residue, A, B, C, or mixtures thereof, see column 4, lines 1-10, Table 1 and Example 5. The metal is taught to be present at weigh ratios from 0.5-60% by weight with the ratio of the heterocyclic containing monomer to silver being from 95:5 to 5:95, see column 4, lines 33-48 and column 5, lines 20-30. The silver can include silver nitrate, see Example 5. According to Table 1 and Example 5, the vinyl imidazole which is the heterocyclic monomer in the 
The difference between the instant application and that of issued Patent ‘774 is that the instant claims recite the presence of a stabilizer present from 0.01-5% by dry weight based on the total dry weight of the polymer emulsion and an oxidant present from 0.004-10% by weight and that the composition can comprise one or more of pigment and extender present at a pigment volume concentration from 10-75% by weight.  
Koller et al. teach that polymers which contain at least one ionic monomer present from 0.1-10% by weight with preference of 2-6% by weight are added as a polymerized component to polymers as these ionic monomers help provide for increase aqueous stability of the composition. Examples of such stabilizers include methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate, see paragraphs [0076]-[0077]. 
prima facie obvious before the time of filing the invention to provide as a polymerized unit a stabilizer compound as taught by Koller with the polymer emulsion of Patent ‘774  in amounts from 0.1-10% by weight of the polymer emulsion. 
 A person of ordinary skill in the art would have been motivated to do so because Koller teaches that the stabilizer including methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate are ionic and thus impart aqueous stability when included. With regards to the recitation wherein the stabilizer monomer is present at from 0.01-5% based upon the dry weight of the polymer emulsion, it is noted that Koller teaches that the stabilizer component can be added to a polymer formulation present from 0.1-10% by weight, however Koller does not expressly teach this is per the dry weight based on total dry weight of the polymer emulsion. However, Koller renders it obvious to adjust the amount of stabilizer based upon the desire to impart an increased aqueous stability of the composition. Therefore, increasing the amount of the stabilizer based on the dry weight of the polymer emulsion would provide ionic units that maintain greater stability when in contact with an aqueous environment.
Patent ‘774 does not expressly teach that coating composition contains 0.0004-10% an oxidant including peroxides or one or more of pigments and extenders present from 10-75% as a pigment volume. . 
However, Dong et al. teaches that oxidants are added to polymer antimicrobial emulsions to help improve color stability of the polymer emulsion and prevent discoloration, see paragraph [0085]. The oxidant can be selected from peroxides, g of 9 degrees Celsius is formed by mixing monomeric units of butyl acrylate, methacrylic acid, and methyl methacrylate. SilvaDur® is further mixed to form a copolymer of which Dong et al. expressly teaches is polyimidazole complexed with silver, see paragraphs [0056], [0072] and Table 1. Polyimidazole is made up of imidazole (heterocyclic monomer units). Therefore, Dong teaches a polymer (i.e. made up of polymerized monomer units) having imidazole monomers, silver, and ethylenically unsaturated nonionic monomers including butyl acrylate. Examples of other ethylenically unsaturated monomers of Dong include styrene which make up a styrene acrylic polymer, see paragraphs [0007], [0056] and Table1. Paragraph [0072] appears to show one single copolymer being made having silver combined with monomeric solution being produced in Dong. Dong teaches that the invention is to an antibacterial polymer emulsion which further contains pigment including a polycarboxylic acid (Orotan 1288) from 10-60% by weight based on the dry weight of the composition, see paragraphs [0041]-[0042], paragraph [0056] and claims 1 and 8. The composition can contain calcium carbonate extender, see paragraph [0056], and Tables 3 and 5. Although the composition of Dong has pigment present from 10-60% by weight based on the dry weight of the composition Dong expressly 
Accordingly, it would have been prima facie obvious to provide Patent ‘774 with an antimicrobial polymer composition with oxidants including halogen acids or any of the oxidants disclosed by Dong at ranges from 0.004-10% by weight.
One of ordinary skill in the art would have been motivated to do so in order to improve color stability and prevent discoloration. 
Additionally it would have been prima facie obvious to a person of ordinary skill in the art to add pigments to the composition of Patent ‘774 present from a pigment volume concentration of 10-60% by weight as suggested by Dong.
One of ordinary skill in the art would have been motivated to do so provide a desirable color to the antimicrobial composition.  

Claims 1 and 3-13 are directed to an invention not patentably distinct from claims 1-3, 5,6, and 9-11 of commonly assigned U.S. Patent No. 7,335,613 (hereafter Patent ‘613) in view of Koller et al. (United States Patent Publication 2004/0151910) and Dong et al. (United States Patent Publication 2011/0243882-see IDS filed 03/12/2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and that of Patent ‘613 claim antibacterial polymer compositions having ethylenically unsaturated nonionic monomers with heterocyclic compounds (i.e. imidazoles). The polymer comprises silver compounds. Examples of the nonionic ethylenically unsaturated nonionic monomer of 
The difference between the instant application and that of issued Patent ‘613 is that the instant claims recite the presence of a stabilizer present from 0.01-5% by dry 
Koller et al. teach that polymers which contain at least one ionic monomer present from 0.1-10% by weight with preference of 2-6% by weight are added as a polymerized component to polymers as these ionic monomers help provide for increase aqueous stability of the composition. Examples of such stabilizers include methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate, see paragraphs [0076]-[0077]. 
It would have been prima facie obvious before the time of filing the invention to provide as a polymerized unit a stabilizer compound as taught by Koller with the polymer emulsion of Patent ‘613  in amounts from 0.1-10% by weight of the polymer emulsion. 
 A person of ordinary skill in the art would have been motivated to do so because Koller teaches that the stabilizer including methacrylic acid, methacrylamide, itaconic acid, fumaric acid, sodium vinyl sulfonate and sodium styrene sulfonate are ionic and thus impart aqueous stability when included. With regards to the recitation wherein the stabilizer monomer is present at from 0.01-5% based upon the dry weight of the polymer emulsion, it is noted that Koller teaches that the stabilizer component can be added to a polymer formulation present from 0.1-10% by weight, however Koller does not expressly teach this is per the dry weight based on total dry weight of the polymer emulsion. However, Koller renders it obvious to adjust the amount of stabilizer based upon the desire to impart an increased aqueous stability of the composition. Therefore, increasing the amount of the stabilizer based on the dry weight of the polymer emulsion 
Patent ‘613 does not expressly teach that coating composition contains 0.0004-10% an oxidant including peroxides or that the antimicrobial coating comprises one or more of pigments and extenders present at a pigment volume concentration from 10-75% by weight. . 
However, Dong et al. teaches that oxidants are added to polymer antimicrobial emulsions to help improve color stability of the polymer emulsion and prevent discoloration, see paragraph [0085]. The oxidant can be selected from peroxides, halogen acids, hypohalous acid, halousacid, perhalogen acid and combinations thereof and are added in preferable amounts from 0.004-1% by weight, see claims 1 and 3. Oxidants are taught to be included in polymer emulsions of from 0.004-10% by weight, see paragraph [0037]. Dong et al. teach antimicrobial coatings comprising a polymer emulsion, see abstract and claims 1, 8, and 10. The composition is heat and light stable, see paragraph [0044].  According to Dong, the polymer emulsion comprises 5-95% based on the dry weight of heterocyclic containing monomers complexed to a metal which is present from 0.002-1% by weight (20ppm-10,000ppm), see claim 1. According to Dong the aqueous antibacterial polymer emulsion comprises from 90-99.99% of polymer A, from 0.004-1% oxidant and 0.002-1% metal complexed with polymer B. Although the heterocyclic containing monomer is present in polymer B from 5-95% by weight, the total amount of polymer B based on the dry weight of the polymer emulsion is 0.002-1%. Thus polymer B can have 0.95% heterocyclic monomer present with .05% (500ppm) metal agent which would amount to 1% based on the dry weight of g of 9 degrees Celsius is formed by mixing monomeric units of butyl acrylate, methacrylic acid, and methyl methacrylate. SilvaDur® is further mixed to form a copolymer of which Dong et al. expressly teaches is polyimidazole complexed with silver, see paragraphs [0056], [0072] and Table 1. Polyimidazole is made up of imidazole (heterocyclic monomer units). Therefore, Dong teaches a polymer (i.e. made up of polymerized monomer units) having imidazole monomers, silver, and ethylenically unsaturated nonionic monomers including butyl acrylate. Examples of other ethylenically unsaturated monomers of Dong 
Accordingly, it would have been prima facie obvious to provide Patent ‘613 with an antimicrobial polymer composition with oxidants including halogen acids or any of the oxidants disclosed by Dong at ranges from 0.004-10% by weight.
One of ordinary skill in the art would have been motivated to do so in order to improve color stability and prevent discoloration. 
Additionally it would have been prima facie obvious to a person of ordinary skill in the art to add pigments to the composition of Patent ‘613 present from a pigment volume concentration of 10-60% by weight as suggested by Dong.
One of ordinary skill in the art would have been motivated to do so provide a desirable color to the antimicrobial composition.  


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Liu Han filed on 02/24/2021.
The Declaration under 37 CFR 1.132 filed 13 02/24/2021 is insufficient to overcome the rejection based upon obviousness over Dong or Ghosh et al. as set forth in the last Office action because:  
Declarant compared examples with the copolymer as claimed having 0.01-2% polymerized units from heterocyclic containing monomers to a blend of two polymer of which have a high amount of heterocyclic monomer as allegedly disclosed in Dong. Declarant notes that a polymer coating having low amounts of vinyl imidazole has excellent heat stability. Declarant argues that none of the prior art references disclose having low amounts of heterocyclic containing monomer. 
Examiner respectfully submits that Dong indeed teaches low amounts of vinyl imidazole and compositions having excellent heat stability, see Example 1 and Table 1. Examiner disagrees that the Dong reference is to significantly higher heterocyclic containing monomers. The imidazole monomer in the examples of the Declaration is at 27% by weight which is outside the ranges claimed. The composition of Dong is expressly taught to be both light and heat stable, see paragraph [0044]. Dong et al. teach antimicrobial coatings comprising a polymer emulsion, see abstract and claims 1, 8, and 10. The composition is heat and light stable, see paragraph [0044].  According to Dong, the polymer emulsion comprises 5-95% based on the dry weight of heterocyclic containing monomers complexed to a metal which is present from 0.002-1% by weight (20ppm-10,000ppm), see claim 1. According to Dong the aqueous antibacterial polymer 
Examiner further submits that Ghosh does teach low amounts of heterocyclic monomer. Ghosh teaches that according to Table 1 and Example 5, the vinyl imidazole which is the heterocyclic monomer in the polymer composition is present in the polymer at 40g which per Example 1 is about 31.5% by weight. The polymer of Table 1 (example 1) is present in the antimicrobial composition in amounts of 3g per dry weight of the total imidazole. Per MPEP 716.02(d) “The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with prima facie case because experiments limited to sodium were not commensurate in scope with the claims
In assessing the weight to be given expert testimony, the examiner may properly consider, among other things, the nature of the fact sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.  See Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

Response to remarks 
Applicants argue that Dong discloses having a blend of two polymers and far greater amounts of heterocyclic polymer present as noted in the Declaration in which lower amounts at about 2% heterocyclic monomers has significantly better heat stability. 
However, Dong et al. teach antimicrobial coatings comprising a polymer emulsion, see abstract and claims 1, 8, and 10. The composition is heat and light stable, see paragraph [0044].  According to Dong, the polymer emulsion comprises 5-
Applicants Argue that Ghosh discloses that the heterocyclic functional polymer as a complexing agent silver up to 60 weight percent metal to avoid discoloration. An ordinary skilled artisan when reading Ghosh would not provide a composition having 0.01-2% heterocyclic monomer. The inventors discovered that the low amounts of heterocyclic monomer (much lower than Ghosh) is effective in the coating compositions. 
Examiner respectfully disagrees and notes that the silver in Ghosh can be present anywhere from 0.5 to 60% by weight. Ghosh et al. teach an antimicrobial composition comprising metal complexed with polymer wherein the metal includes silver, and the polymer contains monomer residues elected from residue A, residue B or residue C or a mixture thereof having no more than 98% of residue, A, B, C, or mixtures thereof, see column 4, lines 1-10, Table 1 and Example 5. The metal can be present at weigh ratios from 0.5-60% by weight with the ratio of the heterocyclic containing monomer to silver being from 95:5 to 5:95, see column 4, lines 33-48 and column 5, lines 20-30. The silver can include silver nitrate, see Example 5. According to Table 1 and Example 5, the vinyl imidazole which is the heterocyclic monomer in the polymer composition is present in the polymer at 40g which per Example 1 is about 31.5% by weight. The polymer of Table 1 (example 1) is present in the antimicrobial composition in amounts of 3g per dry weight of the total emulsion per Example 5. Therefore, the 
Applicants argue that nothing in the Ghosh and Dong reference would have led a skilled artisan to use the copolymer as a single polymer in the composition of Dong rather than using a two polymer system. 
Applicant’s remarks are considered unpersuasive because it is noted that the obviousness is based upon Ghosh’s teachings as a primary reference having a copolymer and not the modification of Dong’s polymer systems.  
Applicants argue as noted in the Declaration, a composition where a copolymer includes a heterocyclic monomer at less than 2% by weight is better at heat stability than composition that has a blend of two polymer having the heterocyclic functionality at more than 5% by weight. 
Applicant’s remarks are considered unpersuasive because Ghosh teaches less than 2% by weight heterocyclic monomer. Furthermore the Declaration does not commensurate in scope with the claimed invention given claim 1 does not even require imidazole. Per MPEP 716.02(d) “The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims
Applicants argue that Ghosh fails to disclose a system comprising extender or pigment. Nothing in Ghosh would have led a skilled worker to use the composition as a sole polymer in a coating comprising pigments and extenders. 
Examiner respectfully disagrees for the reasons presented above and notes that it would have been prima facie obvious to provide the antimicrobial coating of Ghosh with a pigment at a pigment volume concentration that ranges from 10-60% as suggested by Dong. A person of ordinary skill in the art would have been motivated to so in order to provide visualization of the polymer coating given a pigment is added to impart a desired color to the composition. There would have been a reasonable 
The double patenting rejections are maintained for the same reasons presented above in addition to the reasons made of record in the OA mailed 10/29/2020 and are therefore maintained. 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 
/SARAH ALAWADI/Primary Examiner, Art Unit 1619